Case 3:20-cv-01364-RDM-CA Document17 Filed 06/17/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL S. OWL FEATHER-GORBEY, : _ Civil No, 3:20-cv-1364
Petitioner : (Judge Mariani)
Vv.
: FILED
WARDEN, USP-LEWISBURG, . SCRANTON
Respondent JUN 7 2021

 

MEMORANDUM

 

L. Background

Petitioner Michael S. Owl Feather-Gorbey (“Gorbey”), an inmate confined at the
United States Penitentiary, Lewisburg, Pennsylvania (“USP-Lewisburg’), initiated this action
by filing a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1).
Presently pending before the Court is Gorbey's omnibus motion seeking: (1) recusal of the
undersigned; (2) reconsideration of the Court Order dismissing as moot his motion for an
order directing the prison to provide his Prisoner Trust Fund Account Statement; (3) and,
correction of his inmate number as listed on the docket. (Doc. 12). For the reasons set

forth below, the motion will be granted in part and denied in part.
Case 3:20-cv-01364-RDM-CA Document17 Filed 06/17/21 Page 2 of 5

il. Discussion
A. Request for Recusal
In his request for recusal, Gorbey contends that the undersigned has improperly
dismissed his previous lawsuits, is not impartial and is biased against him, and he implies
that the undersigned is conspiring with government attorneys. (Doc. 13, pp. 1, 3-5).
Recusal of federal judges is governed by 28 U.S.C. § 455, which provides, in
pertinent part, as follows:
(a) Any justice, judge, or magistrate judge of the United States shall disqualify
himself in any proceeding in which his impartiality might reasonably be
questioned.

(b) He shall also disqualify himself in the following circumstances:

(1) Where he has a personal bias or prejudice concerning a
party...

Id. In accordance with this language, the Court must consider whether its rulings and
statements objectively produce the appearance of bias against Gorbey. The United States
Supreme Court has explained that these provisions “requir[e] . . . ‘bias and prejudice’. . . to
be evaluated on an objective basis, so that what matters is not the reality of bias or
prejudice but its appearance.” Liteky v. United States, 510 U.S. 540, 548 (1994) (emphasis
in original). This objective standard requires recusal when a “reasonable man knowing all
the circumstances would harbor doubts concerning the judge’s impartiality.” Edelstein v.

Wilentz, 812 F.2d 128, 131 (3d Cir. 1987) (citation omitted). If the record presents a close
Case 3:20-cv-01364-RDM-CA Document17 Filed 06/17/21 Page 3 of 5

question, the court must resolve the issue in favor of disqualification. Nichols v. Alley, 71
F.3d 347, 352 (10th Cir. 1995).

The United States Court of Appeals for the Third Circuit has consistently observed
that “a party's displeasure with legal rulings does not form an adequate basis for recusal.”
Securacomm Consulting, Inc. v. Securacom, Inc., 224 F.3d 273, 278 (3d Cir. 2000)
(citations omitted).

With these principles in mind, the Court finds that Gorbey’s allegations fall far short
of the standard necessary to justify recusal. The undersigned has no bias against Gorbey,
nor is there any evidence or other basis to support a claim of appearance of bias. In his
motion, Gorbey merely expresses his dissatisfaction with prior rulings made by this Court. It
is clear that there must be some source of extrajudicial bias in order to justify granting a
request for recusal. See United States v. Liteky, 973 F.2d 910, 910 (11th Cir. 1992)
(“[Mlatters arising out of the course of judicial proceedings are not a proper basis for
recusal.”); United States v. Bertoli, 40 F.3d 1384, 1412 (3d Cir. 1994) (same). Gorbey’s
motion focuses on judicial acts and this Court's rulings in prior cases to support his request
for recusal. His dissatisfaction with legal rulings is not an adequate basis for recusal. See
Securacomm, 224 F.3d at 278 ("{A]lleged bias stemming from facts gleaned from the
judicial proceeding will rarely be grounds for recusal.’).

Moreover, the Court observes that Gorbey has previously raised similar recusal

motions, and that he has been repeatedly rebuffed by the courts, which have found that his
Case 3:20-cv-01364-RDM-CA Document17 Filed 06/17/21 Page 4of5

unsupported allegations of bias were frivolous and insufficient to warrant recusal. See, e.g.,
Feather-Gorbey v. Crickard, et al., Civil Action No. 0:20-cv-1116, 2020 WL 6163414 (D.S.C.
Oct. 20, 2020); Gorbey v. Avery, ef al., Civil Action No. 7:17-cv-192, 2018 WL 3130438
(W.D. Va. June 26, 2018); Gorbey v. Obama, et al., Civil Action No. 7:16-cv-455, 2016 WL
7157989 (W.D. Va. Dec. 6, 2016). The Court will deny Gorbey’s request for recusal.

B. Request for Reconsideration

When Gorbey filed his habeas petition, he also filed a motion (Doc. 4) for a Court
Order directing USP-Lewisburg to provide the Court with the necessary prisoner account
information for purposes of his in forma pauperis motion. Because the Court received the
proper forms from USP-Lewisburg, Gorbey’s motion was dismissed as moot. (See Doc. 9).
The Court finds no reason why it should reconsider its prior ruling, and the request for
reconsideration will be denied. |

C. Request for Correction of Inmate Number

In his final claim for relief, Gorbey requests an Order directing the Clerk of Court to
correct his BOP inmate number. (Doc. 13, pp. 7-8). The Court will grant this request and
direct the Clerk of Court fo correct the docket to reflect Gorbey’s proper inmate number—

33405-013.
Case 3:20-cv-01364-RDM-CA Document17 Filed 06/17/21 Page 5 of 5

lil. Conclusion

For the foregoing reasons, Gorbey’s omnibus motion (Doc. 12) will be granted in part

and denied in part. A separate Order shall issue.

 

 

Robert
United States District Judge

uh
Dated: June IT , 2021
